This being a bill of exceptions to a judgment awarding custody of a minor child on habeas corpus, and no party being named in the bill of exceptions or shown in the record as defendant in error, and the parties in whose favor the custody of the child was awarded neither being made defendants in error nor served with a copy of the bill of exceptions nor waiving service, this court is without jurisdiction. Code § 6-911; Ray v.  Oconee Naval Stores Co., 190 Ga. 402 (9 S.E.2d 632);  Gehr v. Atlanta, 189 Ga. 701 (7 S.E.2d 264);  Warnock v. Woodward, 183 Ga. 367 (188 S.E. 336);  Moore v. NeSmith Lumber Co., 18 Ga. App. 225
(89 S.E. 169), and cit.
Writ of error dismissed. All the Justices concur, except Hewlett, J., not participating.
                      No. 14291. NOVEMBER 10, 1942.